Case 2:18-cv-00176-JPH-DLP Document 86 Filed 11/02/20 Page 1 of 10 PageID #: 571




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  TERRE HAUTE DIVISION

RANDEEP SINGH MANN,                                   )
                                                      )
                             Plaintiff,               )
                                                      )
                        v.                            )       No. 2:18-cv-00176-JPH-DLP
                                                      )
CHARLES DANIELS Warden,                               )
                                                      )
                             Defendant.               )

                  Order Denying Plaintiff's Motion for Summary Judgment
               and Granting Defendant's Cross-Motion for Summary Judgment

        Plaintiff Randeep Singh Mann, an inmate currently incarcerated at the United States

 Penitentiary-Tucson, filed this Bivens action alleging that the defendant, Warden Charles Daniels,

 violated the Eighth Amendment by failing to protect Mr. Mann from an attack by another inmate

 while Mr. Mann was incarcerated at the United States Penitentiary-Terre Haute (USP-TH).

 Mr. Mann moved for summary judgment, and Warden Daniels filed a cross-motion for summary

 judgment. These motions are now ripe for decision. For the reasons explained in this Order,

 Mr. Mann's motion for summary judgment is denied, and Warden Daniels's cross-motion for

 summary judgment is granted.

                               I.    Summary Judgment Standard

        A motion for summary judgment asks the Court to find that the movant is entitled to

 judgment as a matter of law because there is no genuine dispute as to any material fact. See Fed.

 R. Civ. P. 56(a). A party must support any asserted undisputed (or disputed) fact by citing to

 specific portions of the record, including depositions, documents, or affidavits. Fed. R. Civ. P.

 56(c)(1)(A). A party may also support a fact by showing that the materials cited by an adverse

 party do not establish the absence or presence of a genuine dispute or that the adverse party cannot


                                                  1
Case 2:18-cv-00176-JPH-DLP Document 86 Filed 11/02/20 Page 2 of 10 PageID #: 572




 produce admissible evidence to support the fact. Fed. R. Civ. P. 56(c)(1)(B). Affidavits or

 declarations must be made on personal knowledge, set out facts that would be admissible in

 evidence, and show that the affiant is competent to testify on matters stated. Fed. R. Civ. P.

 56(c)(4).

        In deciding a motion for summary judgment, the only disputed facts that matter are material

 ones—those that might affect the outcome of the suit. Williams v. Brooks, 809 F.3d 936, 941-42

 (7th Cir. 2016). "A genuine dispute as to any material fact exists 'if the evidence is such that a

 reasonable jury could return a verdict for the nonmoving party.'" Daugherty v. Page, 906 F.3d 606,

 609-10 (7th Cir. 2018) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)). The

 Court views the record in the light most favorable to the non-moving party and draws all reasonable

 inferences in that party's favor. Skiba v. Ill. Cent. R.R. Co., 884 F.3d 708, 717 (7th Cir. 2018). It

 cannot weigh evidence or make credibility determinations on summary judgment because those

 tasks are left to the factfinder. Miller v. Gonzalez, 761 F.3d 822, 827 (7th Cir. 2014). The Court

 need only consider the cited materials and need not "scour the record" for evidence that is

 potentially relevant to the summary judgment motion. Grant v. Trustees of Indiana Univ., 870 F.3d

 562, 573-74 (7th Cir. 2017) (quotation marks omitted); see also Fed. R. Civ. P. 56(c)(3).

        When reviewing cross-motions for summary judgment, all reasonable inferences are drawn

 in favor of the party against whom the motion was made. Valenti v. Lawson, 889 F.3d 427, 429

 (7th Cir. 2018) (citing Tripp v. Scholz, 872 F.3d 857, 862 (7th Cir. 2017)). The existence of cross-

 motions for summary judgment does not imply that there are no genuine issues of material fact.

 R.J. Corman Derailment Servs., LLC v. Int'l Union of Operating Engineers, Local Union 150,

 AFL-CIO, 335 F.3d 643, 647 (7th Cir. 2003).




                                                  2
Case 2:18-cv-00176-JPH-DLP Document 86 Filed 11/02/20 Page 3 of 10 PageID #: 573




                                           II.   Facts

        The following statement of facts was evaluated pursuant to the standards set forth above.

 The facts are considered undisputed except to the extent that disputes are noted.

        Mr. Mann was incarcerated at USP-TH from July 7, 2014, to February 27, 2017. Dkt. 77-

 2 at pp. 6-7. The defendant, Charles Daniels, was the warden of the entire Federal Correctional

 Complex at Terre Haute, which included USP-TH, a medium-security correctional facility, and a

 federal prison camp, during the incident underlying Mr. Mann's complaint. Dkt. 77-1 at ¶ 3.

        On April 18, 2016, Mr. Mann was moved from a general population unit to the special

 housing unit ("SHU") after drugs were found in his cell. Dkt. 77-3 (hereinafter "Mann Dep.") at

 pp. 23:24-24:2; 25:7-9.1 Mr. Mann was initially placed in a holding cell with another inmate, Larry

 Allen. Dkt. 77-2 at ¶¶ 6-7. Mr. Mann did not know Mr. Allen prior to being placed in the holding

 cell with him. Mann Dep. p. 29:3-10. Later that day, Mr. Mann and Mr. Allen were moved to the

 same cell in the SHU. Id. pp. 27:17-28: 5.

        In the afternoon of April 18, Mr. Mann's asthma flared up, and he began coughing and

 wheezing. Id. pp. 31:17-32:15. Mr. Allen did not like the coughing and wheezing, and he told

 Mr. Mann that he needed to stop. Id. p. 31:18. When Mr. Mann explained that he could not stop,

 Mr. Allen said Mr. Mann needed to leave the cell because Mr. Allen could not tolerate it. Id.

 p. 32:16-23. After this confrontation, Mr. Mann started making informal requests, referred to as

 "copouts," to be transferred out of the cell. Id. pp. 32:23-24; 33:24-34:8. He informed the officers

 working in the SHU that he wanted to be moved because he was not getting along with Mr. Allen.

 Id. p. 36:22-25. He did not get any responses to his requests to be moved. Id. p. 41:3-6.



 1 The transcript of Mr. Mann's deposition has been submitted to the Court with four pages of
 transcript to one page of the exhibit. The citation will reflect the page and line number of the
 deposition transcript, not the page number of the exhibit.
                                                  3
Case 2:18-cv-00176-JPH-DLP Document 86 Filed 11/02/20 Page 4 of 10 PageID #: 574




        The next day, April 19, 2016, Mr. Mann submitted two more requests to be moved to

 another cell because Mr. Allen had threatened him. Id. p. 37:5-20. Mr. Allen told Mr. Mann that

 he was supposed to be in a cell alone, he had a violent history, and that he would assault Mr. Mann

 if he did not get moved. Id. p. 37:24-25; p. 38:1-12. Mr. Mann did not receive a response to either

 request to be moved. Id. p. 41:7-12. He also did not get a response from any of the three officers

 he spoke with that day. Id. p. 41:13-15.

        On April 20, 2016, Warden Daniels walked through the SHU like he did every week. Dkt.

 77-1 at ¶ 6. Mr. Mann told Warden Daniels that he was being threatened by Mr. Allen and asked

 to be moved to a different cell. Id. p. 46:5-13. Mr. Allen also spoke to Warden Daniels and told

 him that Mr. Mann needed to be moved. Id. p. 46:14-17. Warden Daniels agreed to "take care of

 the problem," and spoke to the officer who was accompanying him. Id. p. 46:18-23. The

 accompanying officer wrote something down on a notepad, and Warden Daniels said a transfer to

 another cell would "get done." Id. p. 46:23-25. Mr. Mann asked when he would be moved, and

 Warden Daniels said it would be later that evening. Id. p. 47:14-16. When Mr. Mann asked who

 would transfer him, the officer who was accompanying Warden Daniels said the "second in

 command" was going to take care of it. Id. p. 47:16-25. 2

        When Mr. Mann had not been transferred to another cell by dinnertime, he began asking

 correctional officers when he would be moved. Id. p. 49:2-4. The correctional officers did not

 know anything about Mr. Mann's request to be moved. Id. p. 49:3-4. Mr. Mann submitted another

 request to be moved because Mr. Allen was "threatening to beat the crap out of [Mr. Mann]," and




 2During his disciplinary proceedings, Mr. Allen also stated that Warden Daniels told another
 officer to separate Mr. Mann and Mr. Allen. See dkt. 77-2 at p. 31.
                                                 4
Case 2:18-cv-00176-JPH-DLP Document 86 Filed 11/02/20 Page 5 of 10 PageID #: 575




 the correctional officers did not know anything about Warden Daniels' statement that Mr. Mann

 would be moved. Id. pp. 49:15-50:16.

        The next morning, April 21, 2016, Mr. Mann was standing at the door to his cell waiting

 to be called for recreation time. Id. p. 51:18-23. Mr. Allen had told Mr. Mann that he should refuse

 to come back from recreation in order to get transferred to another cell, and Mr. Mann agreed to

 do so. Id. p. 53: 10-16. Mr. Mann informed a nearby correctional officer that he needed to go to

 recreation, and the officer stated that there would be no recreation that day. Id. p. 53:17-19.

        After hearing there would be no recreation that day, Mr. Mann told the correctional officer

 that he was to be transferred to another cell. Id. p. 53:19-20. He told the correctional officer about

 the conversation with Warden Daniels the day before, but the correctional officer had no

 knowledge or information of an impending move for Mr. Mann. Id. p. 53:21-24.

        Mr. Allen then made a comment, 3 got down from his bunk, and assaulted Mr. Mann. Id.

 p. 54:5-10. Mr. Allen hit Mr. Mann across the face with a closed fist and continued to strike

 Mr. Mann until he fell to the ground. Id. pp. 54:20-55:7.

        After the assault, Mr. Mann was taken for a medical assessment. Dkt. 77-2 at p. 23; dkt.

 77-2 at pp. 25-27. The nurse noted a raised area on Mr. Mann's right forehead, a "small pinpoint"

 open area on his mid-forehead, bruising to his entire cheek, a "busted open" bottom lip, and a cut

 to the bridge of his nose. Dkt. 77-2 at p. 25. Mr. Mann received x-rays, and there was "[n]o

 radiographic evidence for fracture in the face." Dkt. 77-2 at p. 28.




 3Although it is undisputed that Mr. Allen made a comment, there are different accounts of what
 exactly Mr. Allen said. Mr. Mann asserts that Mr. Allen said, "[H]ell, they ain't going to move you
 until they see blood." Mann Dep. p. 54: 5-6. A report prepared by a correctional officer claims that
 Mr. Allen said, "You need to get the [expletive] guy out of here." Dkt. 77-2 at p. 23.
                                                   5
Case 2:18-cv-00176-JPH-DLP Document 86 Filed 11/02/20 Page 6 of 10 PageID #: 576




        Mr. Allen received a prison disciplinary conviction for assaulting another person as a result

 of the incident on April 21, 2016. See dkt. 77-2 at pp. 31-34.

                                         III.    Analysis

        Mr. Mann contends that Warden Daniels was deliberately indifferent to an imminent risk

 of serious harm in violation of Mr. Mann's Eighth Amendment rights when he failed to

 immediately transfer him to a different cell. 4 Warden Daniels argues that he is entitled to summary

 judgment because he reasonably responded to the risk posed to Mr. Mann by directing another

 prison staff member to transfer Mr. Mann. Warden Daniels also contends that he is entitled to

 qualified immunity.

        Prison officials have a duty to protect those in their custody from violence at the hands of

 other inmates. But a "prison official is liable for failing to protect an inmate from another prisoner

 only if the official 'knows of and disregards an excessive risk to inmate health or safety.'" Gevas

 v. McLaughlin, 798 F.3d 475, 480 (7th Cir. 2015) (quoting Farmer v. Brennan, 511 U.S. 825, 837

 (1994)).

        Thus, an Eighth Amendment failure-to-protect claim has both objective and subjective

 components. First, the harm to which the prisoner was exposed must be an objectively serious one.

 See Gevas, 798 F.3d at 480 (being stabbed by cellmate constitutes serious harm); Brown v. Budz,

 398 F.3d 904, 910 (7th Cir. 2005) 5 ("[A] beating suffered at the hands of a fellow detainee . . .




 4 In his motion for summary judgment, Mr. Mann includes an argument that can be construed as
 claiming that Warden Daniels was deliberately indifferent to his serious medical needs. See dkt.
 74 at pp. 3-5. Mr. Mann did not present such a claim in his amended complaint, and the Court did
 not recognize such a claim in its entry screening Mr. Mann's amended complaint. See dkt. 24
 (amended complaint); dkt. 27 (screening entry).
 5 Brown considered a failure-to-protect claim by a detainee awaiting a civil commitment trial, not

 a convicted prisoner, but nevertheless applied the Eighth Amendment deliberate indifference
 standard. See 398 F.3d at 910.
                                                   6
Case 2:18-cv-00176-JPH-DLP Document 86 Filed 11/02/20 Page 7 of 10 PageID #: 577




 clearly constitutes serious harm."). Second, the subjective prong of the deliberate indifference

 standard "requires that the official must have actual, and not merely constructive, knowledge of

 the risk in order to be held liable; specifically, he 'must both be aware of facts from which the

 inference could be drawn that a substantial risk of serious harm exists, and he must also draw that

 inference.'" Gevas, 798 F.3d at 481 (quoting Farmer, 511 U.S. at 837). In addition to knowing that

 the inmate faced a substantial risk of serious harm, an official will only be liable when he

 disregards that risk by failing to take reasonable measures to abate it. Farmer, 511 U.S. at 847; see

 also Borello v. Allison, 446 F.3d 742, 747 (7th Cir. 2006).

        Neither party contests the first, objective component of the Eighth Amendment failure-to-

 protect analysis. Warden Daniels assumes for purposes of summary judgment proceedings that

 Mr. Allen's threats to Mr. Mann presented an objectively serious risk of harm. See dkt. 78 at p. 8.

 The parties also do not dispute that Warden Daniels had actual knowledge of the risk of serious

 harm to Mr. Mann. Rather, the parties disagree as to whether Warden Daniels responded

 reasonably to the risk of harm to Mr. Mann.

        "Because a prison official's duty under the Eighth Amendment is to ensure 'reasonable

 safety,' prison officials who actually knew of a substantial risk to inmate health or safety can

 nevertheless escape liability if they responded reasonably to the risk, whether or not the harm was

 ultimately averted." LaBrec v. Walker, 948 F.3d 836, 841 (7th Cir. 2020) (quoting Farmer, 511

 U.S. at 844-45). "[R]easonable measures taken to avert known risks will insulate a prison official

 from Eighth Amendment liability, even if those measures proved unsuccessful." Bagola v. Kindt,

 131 F.3d 632, 646 (7th Cir. 1997); see also Long v. Steepro, 27 F. App'x 625, 627-28 (7th Cir.

 2001) (finding prison officials acted reasonably in response to information concerning threat to




                                                  7
Case 2:18-cv-00176-JPH-DLP Document 86 Filed 11/02/20 Page 8 of 10 PageID #: 578




 inmate because prison officials investigated threat, offered to place inmate in protective custody,

 and moved inmate to a separate cellhouse where inmate had less contact with aggressor).

         The undisputed evidence in this case establishes that Warden Daniels acted reasonably in

 response to Mr. Mann's allegations that Mr. Allen was threatening to assault him. When Mr. Mann

 informed Warden Daniels of the threats, Warden Daniels agreed to transfer Mr. Mann to another

 cell. Mann Dep. pp. 47:11-48:6; see also dkt. 24 at p. 6. After agreeing to "take care of the

 problem," Warden Daniels made a statement to the officer accompanying him, and that officer

 made a note on his notepad. Mann. Dep. 46:18-25. Warden Daniels then reassured Mr. Mann not

 to worry and that a transfer would "get done." Id. The officer who was accompanying Warden

 Daniels stated that the "second in command" would be the one responsible for moving Mr. Mann.

 Mann Dep. p. 47:14-25; see also dkt. 24 at p. 6.

         Warden Daniels's affidavit corroborates the facts set forth above. He states that he

 delegated tasks related to the safety and security of inmates to staff at USP-TH. See dkt. 77-1 at

 ¶ 5. He further testified that he would have ordered another prison official to effectuate Mr. Mann's

 transfer, that he would have relied upon that prison official to carry out the order, and that he would

 not have personally participated in moving an inmate to a different cell during rounds because of

 the security risk. Id. at ¶¶ 9-10. Warden Daniels was not aware of any failures by prison officials

 to carry out his orders, and he states he could not "reasonably have followed up on each [order he

 gave] to ensure it was carried out." Id. at ¶ 9.

         Although Mr. Mann contends that moving an inmate during SHU rounds would not pose

 a security risk to Warden Daniels, see dkt. 81 at p. 3, he has presented no evidence to dispute

 Warden Daniel's assertions that he delegated responsibility for daily operations of the SHU to the

 Captain, and the Captain oversaw Lieutenants and Correctional Officers who were responsible for



                                                    8
Case 2:18-cv-00176-JPH-DLP Document 86 Filed 11/02/20 Page 9 of 10 PageID #: 579




 safety and security within the SHU, including moving inmates and responding to inmates' informal

 written complaints. See dkt. 77-1 at ¶ 5. Warden Daniels responded reasonably to learning of the

 threat to Mr. Mann when he directed other prison staff to transfer Mr. Mann to another cell. That

 prison staff did not quickly effectuate his orders is not sufficient to hold him personally liable. See

 Vance v. Rumsfeld, 701 F.3d 193, 203 (7th Cir. 2012) ("[A] public official's inability to ensure that

 all subordinate federal employees follow the law has never justified personal liability.").

        Additionally, although Mr. Mann argues that Warden Daniels should have immediately

 moved Mr. Mann to another cell, 6 he's presented no evidence to support a finding that it was

 unreasonable for Warden Daniels to wait for another prison official to complete the transfer at a

 later time. Mr. Mann stated in his deposition that Warden Daniels said the transfer would happen

 later that evening, and Mr. Mann was "extremely satisfied" with that response. Mann Dep. pp.

 47:14-16; 48:18-20. Therefore, Mr. Mann must have believed that an assault by Mr. Allen was not

 imminent. In fact, the designated evidence indicates that it was not a delay in the transfer that

 caused Mr. Allen to assault Mr. Mann. Rather, Mr. Allen assaulted Mr. Mann only after it became

 clear the next morning that the transfer was not going to happen as Warden Daniels indicated. See

 id. pp. 53:10-54:10.

        Mr. Mann has failed to raise a triable issue of fact as to whether Warden Daniels responded

 reasonably to the known risk of harm to Mr. Mann. As such, Mr. Mann has failed to show that

 Warden Daniels was deliberately indifferent to the risks Mr. Mann faced from Mr. Allen.




 6 Mr. Mann also attacks an alleged failure by Warden Daniels to track requests for transfer
 submitted by SHU inmates. Dkt. 81 at p. 3. Warden Daniels' failure to follow-up on Mr. Mann's
 transfer request was at most negligence considering the undisputed evidence that Warden Daniels
 issued numerous orders a day and was not aware of any failures by prison officials to effectuate
 those orders. See Pope v. Shafer, 86 F.3d 90, 92 (7th Cir. 1996) ("Mere negligence . . . is not
 enough to state a claim of deliberate indifference under the Eighth Amendment.").
                                                   9
Case 2:18-cv-00176-JPH-DLP Document 86 Filed 11/02/20 Page 10 of 10 PageID #: 580




                                        IV.    Conclusion

           For the foregoing reasons, the motion for summary judgment filed by Mr. Mann, dkt. [74],

  is denied. The cross-motion for summary judgment filed by Warden Daniels, dkt. [77], is granted.

  This action is dismissed with prejudice. Final judgment consistent with this Order, the Order

  granting defendants' motion to dismiss, dkt. [71], and the screening entry, dkt. [27], shall now

  issue.

  SO ORDERED.

 Date: 11/2/2020




  Distribution:

  RANDEEP SINGH MANN
  24775-009
  TUCSON - USP
  TUCSON U.S. PENITENTIARY
  Inmate Mail/Parcels
  P.O. BOX 24550
  TUCSON, AZ 85734

  Lara K. Langeneckert
  UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
  lara.langeneckert@usdoj.gov




                                                 10
